TBS International Limited Reports Second Quarter and Six Months 2009 Financial Results HAMILTON, BERMUDA – August 5, 2009 - TBS International Limited (NASDAQ: TBSI) announced today its financial and operating results for the second quarter and six months ended June 30, 2009. Second Quarter and Six Months 2009 highlights: Metric Q22009 Q22008 6M 2009 6M 2008 Revenue (thousands) $ 72,236 $ 156,947 $ 143,394 $ 288,523 Net (Loss) Income(thousands) $ (16,913 ) $ 52,641 $ (38,201 ) $ 98,019 EPS (basic and diluted) $ (0.57 ) $ 1.82 $ (1.28 ) $ 3.44 Weighted Average Number of Shares(basic and diluted) 29,827,345 28,778,769 29,822,402 28,411,539 EBITDA(thousands)(1) $ 11,170 $ 72,806 $ 16,022 $ 137,106 Drydock Days 136 192 290 339 Freight Voyages Average Daily Voyage TCE $ 11,268 $ 32,007 $ 11,480 $ 30,390 Freight Voyage Days 2,982 2,758 6,098 5,133 Tons of Cargo Shipped (thousands) 2,449 2,288 4,596 4,332 Average Freight Rate for All Cargoes $ 24.40 $ 56.25 $ 27.03 $ 52.37 Average Freight Rate excluding Aggregates $ 40.33 $ 91.79 $ 42.42 $ 89.35 Bunker Cost/Voyage Day $ 4,190 $ 7,092 $ 4,365 $ 6,694 Time Charter out Voyages Average Daily Time Charter TCE $ 9,642 $ 30,563 $ 8,028 $ 30,437 Time Charter Days 1,140 777 2,027 1,807 (1) EBITDA is a non-GAAP financial measure. Please refer to “Non-GAAP Reconciliations-EBITDA” following the financial statements included in this press release for a reconciliation of EBITDA to Net Income. Management Commentary: Joseph E.
